COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Country Title, L.L.C. v. Morenike Jaiyeoba

Appellate case number:    01-14-00931-CV

Trial court case number: 07-CV-159705

Trial court:              268th District Court of Fort Bend County

Date motion filed:        February 22, 2016

Party filing motion:      Appellee Morenike Jaiyeoba

       It is ordered that the motion for reconsideration is   DENIED    GRANTED.


Judge’s signature: /s/ Harvey Brown
                        Acting Individually      Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd


Date: June 24, 2016